1

2

3

4

5

6

7                                  UNITED STATES DISTRICT COURT
8                                CENTRAL DISTRICT OF CALIFORNIA
9                                         WESTERN DIVISION
10

11   GILDARDO P., Jr.,                          )   No. CV 18-3571-DOC (PLA)
                                                )
12                        Plaintiff,            )   ORDER ACCEPTING MAGISTRATE
                                                )   JUDGE’S REPORT AND
13                  v.                          )   RECOMMENDATION
                                                )
14   ANDREW M. SAUL, COMMISSIONER               )
     OF SOCIAL SECURITY                         )
15   ADMINISTRATION,                            )
                                                )
16                        Defendant.            )
                                                )
17

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all the records and files
19   herein, and the Magistrate Judge’s Report and Recommendation.            The Court accepts the
20   recommendations of the Magistrate Judge.
21         ACCORDINGLY, IT IS ORDERED:
22         1.     The Report and Recommendation is accepted.
23         2.     Defendant’s Motion to Dismiss (ECF No. 24) is denied as moot.
24         3.     Judgment shall be entered consistent with this Order.
25         4.     The clerk shall serve this Order and the Judgment on all counsel or parties of record.
26

27            July 2, 2019
     DATED: ___________________________                  ___________________________________
                                                             HONORABLE DAVID O. CARTER
28                                                          UNITED STATES DISTRICT JUDGE
